         Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 1 of 29                                 FILED
                                                                                               2020 Dec-29 PM 02:49
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION


LANNY KITCHENS,                )
                               )
         Plaintiff             )
                               )
    vs.                        ) Case No. 4:19-cv-01846-HNJ
                               )
SOCIAL SECURITYADMINISTRATION, )
COMMISSIONER,                  )
                               )
         Defendant             )

                              MEMORANDUM OPINION

       Plaintiff Lanny Kitchens seeks judicial review pursuant to 42 U.S.C. § 405(g) of

an adverse, final decision of the Commissioner of the Social Security Administration

(“Commissioner”), regarding his claim for a period of disability, disability insurance,

and supplemental security income benefits. The undersigned has carefully considered

the record, and for the reasons expressed herein, the court AFFIRMS the

Commissioner’s decision.1

                         LAW AND STANDARD OF REVIEW

       To qualify for benefits, the claimant must be disabled as defined by the Social

Security Act and the Regulations promulgated thereunder. The Regulations define



1
 In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, the
parties have voluntarily consented to have a United States Magistrate Judge conduct any and all
proceedings, including the entry of final judgment.
        Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 2 of 29




“disabled” as the “inability to do any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result

in death or which has lasted or can be expected to last for a continuous period of not

less than twelve (12) months.” 20 C.F.R. §§ 404.1505(a), 416.905(a). To establish an

entitlement to disability benefits, a claimant must provide evidence of a “physical or

mental impairment” which “results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory

diagnostic techniques.” 42 U.S.C. § 423(d)(3).

       In determining whether a claimant suffers a disability, the Commissioner,

through an Administrative Law Judge (ALJ), works through a five-step sequential

evaluation process. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The burden rests

upon the claimant at the first four steps of this five-step process; the Commissioner

sustains the burden at step five, if the evaluation proceeds that far. Washington v.

Comm’r of Soc. Sec., 906 F.3d 1353, 1359 (11th Cir. 2018).

       In the first step, the claimant cannot be currently engaged in substantial gainful

activity. 20 C.F.R. §§ 404.1520(b), 416.920(b). Second, the claimant must prove the

impairment is “severe” in that it “significantly limits [the] physical or mental ability to

do basic work activities . . . .” Id. at §§ 404.1520(c), 416.920(c).

       At step three, the evaluator must conclude the claimant is disabled if the

impairments meet or medically equal one of the impairments listed at 20 C.F.R. Part
                                             2
        Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 3 of 29




404, Subpart P, App. 1, §§ 1.00–114.02. Id. at §§ 404.1520(d), 416.920(d). If a

claimant’s impairment meets the applicable criteria at this step, that claimant’s

impairment would prevent any person from performing substantial gainful activity. 20

C.F.R. §§ 404.1520(a)(4)(iii), 404.1525, 416.920(a)(4)(iii), 416.925. That is, a claimant

who satisfies steps one and two qualifies automatically for disability benefits if the

claimant suffers a listed impairment. See Williams v. Astrue, 416 F. App’x 861, 862 (11th

Cir. 2011) (“If, at the third step, [the claimant] proves that [an] impairment or

combination of impairments meets or equals a listed impairment, [the claimant] is

automatically found disabled regardless of age, education, or work experience.”) (citing

20 C.F.R. § 416.920; Crayton v. Callahan, 120 F.3d 1217, 1219 (11th Cir. 1997)).

      If the claimant’s impairment or combination of impairments does not meet or

medically equal a listed impairment, the evaluation proceeds to the fourth step, where

the claimant demonstrates an incapacity to meet the physical and mental demands of

past relevant work. 20 C.F.R. §§ 404.1520(e), 416.920(e). At this step, the evaluator

must determine whether the claimant has the residual functional capacity (“RFC”) to

perform the requirements of past relevant work.            See id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv). If the claimant’s impairment or combination of impairments does

not prevent performance of past relevant work, the evaluator will determine the

claimant is not disabled. See id.


                                            3
        Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 4 of 29




       If the claimant succeeds at the preceding step, the fifth step shifts the burden to

the Commissioner to provide evidence, considering the claimant’s RFC, age, education

and past work experience, that the claimant is capable of performing other work. 20

C.F.R. §§ 404.1512(b)(3), 416.912(b)(3), 404.1520(g), 416.920(g). If the claimant can

perform other work, the evaluator will not find the claimant disabled. See id. §§

404.1520(a)(4)(v), 416.920(a)(4)(v); see also 20 C.F.R. §§ 404.1520(g), 416.920(g). If the

claimant cannot perform other work, the evaluator will find the claimant disabled. 20

C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g), 416.920(a)(4)(v), 416.920(g).

       The court reviews the ALJ’s “‘decision with deference to the factual findings and

close scrutiny of the legal conclusions.’” Parks ex rel. D.P. v. Comm’r, Social Sec. Admin.,

783 F.3d 847, 850 (11th Cir. 2015) (quoting Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th

Cir. 1991)). The court must determine whether substantial evidence supports the

Commissioner’s decision and whether the Commissioner applied the proper legal

standards.   Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

Although the court must “scrutinize the record as a whole . . . to determine if the

decision reached is reasonable . . . and supported by substantial evidence,” Bloodsworth

v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983) (citations omitted), the court “may not

decide the facts anew, reweigh the evidence, or substitute [its] judgment” for that of the

ALJ. Winschel, 631 F.3d at 1178 (citations and internal quotation marks omitted).

“Substantial evidence is more than a scintilla and is such relevant evidence as a
                                             4
          Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 5 of 29




reasonable person would accept as adequate to support a conclusion.” Id. (citations

omitted). Nonetheless, substantial evidence exists even if the evidence preponderates

against the Commissioner’s decision. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005).

                   FACTUAL AND PROCEDURAL HISTORY

         Mr. Kitchens, age 45 at the time of the ALJ hearing, protectively filed an

application for a period of disability and disability insurance benefits on June 28, 2016,

alleging disability beginning January 1, 2015. (Tr. 49, 174-80). He filed an application

for Social Security Income benefits on July 8, 2016, alleging disability as of September

13, 203. (Tr. 190-95). During the administrative hearing, Kitchens stated he last

worked on September 13, 2013 (Tr. 51, 58), and the ALJ assessed Kitchens’s alleged

onset date as September 13, 2013. (Tr. 11). Thus, the January 1, 2015, alleged onset

date no longer appears operative. The Commissioner denied his claims, and Kitchens

timely filed a request for hearing on October 19, 2016. (Tr. 101-14, 117-18). The

Administrative Law Judge (“ALJ”) held a hearing on June 14, 2018. (Tr. 45-68). The

ALJ issued an opinion denying Kitchens’s claim on September 19, 2018. (Tr. 8-19).

         Applying the five-step sequential process, the ALJ found at step one that

Kitchens had not engaged in substantial gainful activity since his alleged onset date.

(Tr. 13). At step two, the ALJ found Kitchens had the severe impairments of affective

disorder and schizophrenia. (Tr. 13). At step three, the ALJ found that Kitchens’s
                                            5
        Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 6 of 29




impairments, or combination of impairments, did not meet or medically equal any

impairment for presumptive disability listed in 20 C.F.R. Part 404, Subpart P, Appendix

1. (Tr. 14).

       Next, the ALJ found that Kitchens exhibited the residual functional capacity

(“RFC”) to

       perform a full range of work at all exertional levels but with the following
       non-exertional limitations: He can understand, remember, and carryout
       simple instructions and tasks for 2-hour blocks of time. He can perform
       occasional work-required interaction with co-workers and the public, and
       tolerate changes in the workplace that are infrequent and gradually
       introduced.

(Tr. 17).

       At step four, the ALJ determined that Kitchens could perform his past relevant

work as a floor technician. (Tr. 19). Accordingly, the ALJ determined that Kitchens

has not suffered a disability, as defined by the Social Security Act, since September 13,

2013. (Id.).

       Kitchens timely requested review of the ALJ’s decision. (Tr. 172-73). On

September 19, 2019, the Appeals Council denied review, which deems the ALJ’s

decision as the Commissioner’s final decision. (Tr. 1-3). On November 13, 2019,

Kitchens filed his complaint with the court seeking review of the ALJ’s decision. (Doc.

1).



                                            6
        Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 7 of 29




                                      ANALYSIS

      In this appeal, Kitchens argues: (1) the ALJ improperly considered the consulting

psychologist’s opinion; (2) the ALJ improperly found Kitchens could perform his past

work; (3) the ALJ’s hypothetical question to the VE did not fully state all of Kitchens’s

impairments and limitations; and (4) the Appeals Council improperly failed to consider

post-hearing evidence.    For the reasons discussed below, the undersigned finds

Kitchens’s arguments do not warrant reversal.

I.    The ALJ Properly Considered the Consulting Psychologist’s Opinion

      Kitchens argues that the ALJ improperly considered the opinion of consulting

psychologist Samuel E. Fleming III, Ph.D. To determine the weight due a medical

opinion, an ALJ must consider several factors, including the examining relationship, the

treatment relationship, the evidence presented to support the opinion, the consistency

of the opinion with other evidence, and the specialization of the medical professional.

20 C.F.R. §§ 404.1527(c), 416.927(c); see Davis v. Comm’r of Soc. Sec., 449 F. App’x 828,

832 (11th Cir. 2011) (stating that the ALJ will give more weight to the medical opinions

of a source who has examined the plaintiff and opinions that are supported by medical

signs and findings and are consistent with the overall “record as a whole”). The ALJ

may reject the opinion of any physician when the evidence supports a contrary

conclusion. Hearn v. Comm’r of Soc. Sec., 619 F. App’x 892, 895 (11th Cir. 2015) (citing

Bloodsworth, 703 F.2d at 1240). However, the ALJ must “state with at least some
                                           7
        Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 8 of 29




measure of clarity the grounds for his decision.” Winschel, 631 F.3d at 1179. This

measure of clarity requires the ALJ to state the weight given to each medical opinion

and the reason therefor. Id.

      Dr. Fleming completed a mental status examination on September 27, 2016, and

provided a written report on October 3, 2016. Kitchens presented to the examination

casually dressed and with poor personal hygiene. Kitchens informed Dr. Fleming he

had received a diagnosis of bipolar disorder, and he began “having problems

emotionally” four to five years earlier. He described himself as quick-tempered,

depressed, and unmotivated, but he did not report any symptoms of mania, and he had

never received any psychiatric treatment. Kitchens did not communicate effectively

during the examination.     He reported serving 18 months in jail for charges of

trespassing and possession of a controlled substance. He used methamphetamines and

steroids in the past, but he reported no current drug use.

      During the examination, Kitchens’s speech “was not spontaneously produced

and often did not make any sense whatsoever.” He displayed full orientation to

person, place, time, and situation.    He could not perform serial sevens, thereby

displaying deficient concentration and attention. He displayed adequate immediate

memory and adequate recall of digits and objects, but he could not adequately recall

objects after five to ten minutes.     He demonstrated a deficient general fund of

information, marginally adequate abstraction abilities, and no evidence of blocking,
                                           8
        Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 9 of 29




muteness, repetitions, flight of ideas, loosening of associations, tangentiality,

circumstantiality, or confusion. He denied hallucinations, paranoid delusions, ideas of

reference, and obsessive-compulsive traits, but he did report a fire phobia.       He

displayed deficient psychological insight, as he did not accept responsibility for his

problems or see the potential benefits of mental health assistance. Dr. Fleming

estimated Kitchens functioned in the borderline to low-average range of intellectual

abilities. He displayed appropriate affect and reported no symptoms of anxiety.

Kitchens stated he did not perform any chores, and attending church constituted his

only social activity.

       Dr. Fleming assessed Kitchens with lack of motivation and recurrent, mild

depression. He expected a poor prognosis due to Kitchens’s lack of motivation and

minimal compliance with the examination process. He opined that Kitchens could

manage financial benefits and understand, carry out, and remember instructions, but he

could not respond appropriately to supervision, coworkers, or pressures in the work

setting. (Tr. 367-70).

       The ALJ afforded “some weight to the findings and opinions of Dr. Fleming, as

he personally evaluated” Kitchens. (Tr. 16). However, the ALJ did not credit Dr.

Fleming’s assessment of Kitchens’s ability to interact with others and handle work

pressures because that assessment “is not supported by the claimant’s own testimony”

that he had resided in various group home situations, which the ALJ opined “would
                                          9
       Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 10 of 29




require at least some interaction with others.” (Id.). The ALJ also considered Dr.

Fleming’s observation that Kitchens only minimally complied with the evaluation

process.

      Kitchens argues that the ALJ improperly substituted his own opinion for Dr.

Fleming’s, and that he failed to state adequate reasons for rejecting Dr. Fleming’s

opinion that Kitchens could not respond appropriately to supervision, coworkers, or

work pressures.    The court disagrees.      The ALJ did not reach an independent

assessment of Kitchens’s abilities based solely upon his own observations, as did the

ALJ’s in the cases Kitchens’s brief cites. See, e.g., Graham v. Bowen, 786 F.2d 1113, 1115

(11th Cir. 1986); Freeman v. Schweiker, 681 F.2d 727, 731 (11th Cir. 1982). Rather, he

rejected portions of Dr. Fleming’s opinion based upon permissible considerations,

specifically identified the weight he afforded to different portions of the opinion,

adequately articulated the reasons for his decision, and based the decision on substantial

record evidence.

      Kitchens’s minimal compliance and lack of motivation during the examination

process constituted a relevant factor for the ALJ’s consideration, as even Dr. Fleming

documented that lack of motivation in his report. (Tr. 369). In addition, the hearing

transcript contains Kitchens’s testimony about living in group homes, and the

consistency of Kitchens’s testimony with Dr. Fleming’s opinion constituted another


                                           10
       Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 11 of 29




permissible factor for the ALJ’s consideration.       See 20 C.F.R. §§ 404.1527(c)(4),

416.927(c)(4).

      Most significantly, when rejecting Dr. Fleming’s opinion about Kitchens’s ability

to respond appropriately to supervision, coworkers, or pressures in the work setting,

the ALJ relied upon the assessment of Amy Cooper, Ph.D., the state agency

psychologist who reviewed the record evidence on October 6, 2016, and concluded

Kitchens experienced only moderate impairment of social functioning.

      During her review, Dr. Cooper identified Kitchens manifested severe affective

disorder, non-severe schizophrenic disorder, and substance addiction disorders. She

assessed mild restriction of daily living activities; moderate difficulties in maintaining

social functioning; moderate difficulties in maintaining concentration, persistence or

pace; and no episodes of decompensation. She opined that Kitchens’s symptoms

moderately limited his ability to understand and remember detailed instructions, but

they did not significantly limit his ability to remember locations and work-like

procedures, or his ability to understand and remember very short and simple

instructions. Kitchens experienced moderate limitation of his abilities to carry out

detailed instructions, maintain attention and concentration for extended periods,

perform activities within a schedule, maintain regular attendance, be punctual within

customary tolerances, sustain an ordinary routine without special supervision, work in

coordination with or proximity to others without distraction, complete a normal
                                           11
       Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 12 of 29




workday and workweek without interruptions from psychologically based symptoms,

and perform at a consistent pace without an unreasonable number and length of rest

periods.

      He experienced no significant limitations of his abilities to carry out very short

and simple instructions and make simple work-related decisions. He experienced

moderate limitation of his abilities to interact appropriately with the general public,

accept instructions and respond appropriately to criticism from supervisors, and get

along with coworkers or peers without distracting them or exhibiting behavioral

extremes. He experienced no significant limitation of his abilities to ask simple

questions, request assistance, maintain socially appropriate behavior, and adhere to

basic standards of neatness and cleanliness. He experienced moderate limitation of his

abilities to respond appropriately to changes in the work setting, travel in unfamiliar

places, use public transportation, set realistic goals, and make plans independent of

others. He experienced no significant limitation of his ability to appreciate normal

hazards and take appropriate precautions. (Tr. 76-81).

      In summary, Dr. Cooper assessed the following limitations:

             A. [Kitchens] can understand and remember simple instructions
      and work procedures but will have more difficulty with detailed
      instructions.

             B. [Kitchens] can carry out simple tasks but will have some
      difficulty completing complex ones. [Kitchens] should be able to
      concentrate and attend to simple tasks for 2 hours and will need all
                                          12
        Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 13 of 29




       customary rests and breaks. [Kitchens] would benefit from a flexible
       schedule as 1-2 days of work per month may be missed due to mental
       condition.     [Kitchens] would benefit from casual supervision.
       [Kitchens] may need a well spaced work environment with a few familiar
       coworkers to minimize stress. [Kitchens] could tolerate ordinary work
       pressures but should avoid: excessive workloads, quick decision making,
       rapid changes, and multiple demands. [Kitchens] would benefit from all
       regularly scheduled rest breaks and a slowed pace but will still be able to
       maintain a work pace consistent for the mental demands of competitive
       level work.

             C. [Kitchens’s] interaction with the public should be casual and
       non-intensive. Criticism or feedback should be given in a non-
       confrontational and supportive manner. [Kitchens] is likely to do best
       working with a small number of familiar coworkers.

              D. Changes in the work environment or expectations should be
       infrequent and presented gradually to give time for adjustment. Travel
       should be restricted to local and familiar environments. [Kitchens]
       would need assistance with long term goal setting.

(Tr. 81).

       Dr. Cooper acknowledged that Dr. Fleming had provided more restrictive

findings, but those did not persuade her because the record did not substantially

support them, and she believed Dr. Fleming overestimated the severity of Kitchens’s

limitations.   She also reasoned that Dr. Fleming’s findings relied heavily upon

Kitchens’s subjective reports of symptoms and limitations, and that Dr. Fleming had

not treated Kitchens. (Tr. 82).

       The ALJ afforded Dr. Cooper’s assessment, other than the possibility of missing

up to two days of work each month, great weight because it “appear[ed] consistent with

                                           13
       Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 14 of 29




the available medical evidence and the claimant’s testimony.” (Tr. 16, 19). That

decision complies with Social Security law, which permits an ALJ to favor a medical

opinion he perceives as the most consistent with the record evidence. See 20 C.F.R. §§

404.1527(c), 416.927(c); Davis, 449 F. App’x at 832. The law also permits an ALJ to

credit the opinion of a state agency physician over the opinion of a consulting or treating

physician, if the evidence so warrants.

             [T]he opinions of State agency medical and psychological
      consultants and other program physicians and psychologists can be given
      weight only insofar as they are supported by evidence in the case record,
      considering such factors as the supportability of the opinion in the
      evidence including any evidence received at the administrative law judge
      and Appeals Council levels that was not before the State agency, the
      consistency of the opinion with the record as a whole, including other
      medical opinions, and any explanation for the opinion provided by the
      State agency medical or psychological consultant or other program
      physician or psychologist.

SSR 96-6p, 1996 WL 374180, *2 (July 2, 1996). As stated in Duncan v. Berryhill, No.

3:15-cv-02164-LSC, 2017 WL 3969578 (N.D. Ala. Sept. 8, 2017):

      [M]edical consultants or medical experts are highly qualified medical
      specialists who are experts in the Social Security disability programs, and
      their opinions may be entitled to great weight if the evidence supports
      their opinions. See 20 C.F.R. §[§ 404.1527(e), 404.1513a]; SSR 96-6p.
      Indeed, a medical expert’s opinion may be entitled to greater weight than
      the opinions of treating or examining sources in appropriate
      circumstances, such as when the medical expert has reviewed the
      complete case record. See SSR 96-6p. In short, an ALJ “may reject the
      opinion of any physician when the evidence supports a contrary
      conclusion.” McCloud v. Barnhart, 166 Fed. Appx. 410, 418-19 (11th Cir.
      2006) (citing Bloodsworth v. Heckler, 703 F.2d 1233, 1240 (11th Cir. 1983)).

                                            14
       Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 15 of 29




Id. at *4. Here, substantial evidence supported the ALJ’s decision to credit Dr.

Cooper’s assessment over Dr. Fleming’s.

       In summary, the ALJ adequately articulated his reasons for rejecting Dr.

Fleming’s opinion about Kitchens’s social functioning, and he relied upon permissible

considerations, including the detailed assessment from Dr. Cooper, which provided

substantial evidentiary support for the ALJ’s residual functional capacity finding. The

ALJ did not err in evaluating Dr. Fleming’s opinion.

II.    The ALJ Properly Evaluated Kitchens’s Past Work

       Kitchens next contends the ALJ failed to consider all the duties of his past

relevant work and evaluate his ability to perform those duties despite his impairments.

“A claimant for disability insurance benefits bears the burden of proving that he is

unable to perform his previous work.” Jones v. Bowen, 810 F.2d 1001, 1005 (11th Cir.

1986) (citing Boyd v. Heckler, 704 F.2d 1207, 1209 (11th Cir. 1983)). Despite the

claimant’s burden in this regard, the Commissioner nonetheless retains the obligation

to “develop a full and fair record.” Schnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987)

(citing Nelms v. Bowen, 803 F.2d 1164, 1165 (11th Cir. 1986); Cowart v. Schweiker, 662 F.2d

731, 735 (11th Cir. 1981)).

       “Where there is no evidence of the physical requirements and demands of the

claimant’s past work and no detailed description of the required duties was solicited or

proffered, the [Commissioner] cannot properly determine whether the claimant has the
                                            15
       Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 16 of 29




residual functional capacity to perform his past relevant work.” Schnorr, 816 F.2d at 581

(citing Nelms, 803 F.2d at 1165).       The Commissioner may obtain the required

information directly from the claimant, through vocational expert testimony, or by

reference to the Dictionary of Occupational Titles (DOT).              See 20 C.F.R. §§

404.1560(b)(2), 416.960(b)(2) (“We may use the services of vocational experts or

vocational specialists, or other resources, such as the ‘Dictionary of Occupational Titles’

and its companion volumes and supplements, published by the Department of Labor,

to obtain evidence we need to help us determine whether you can do your past relevant

work, given your residual functional capacity.”); Williams v. Comm’r, Soc. Sec. Admin., 805

F. App’x 692, 695 (11th Cir. 2020) (citing 20 C.F.R. § 404.1560(b)(2)) (“In evaluating the

demands of a claimant’s past work, an ALJ may rely on the job descriptions set forth in

the Dictionary of Occupational Titles (DOT) to determine the level of the work (from

sedentary to very heavy) it required, as well as the claimant’s own account of the

work.”); Holder v. Soc. Sec. Admin., 771 F. App’x 896, 900 (11th Cir. 2019) (The ALJ

appropriately relied on the claimant’s testimony, his work history report, vocational

expert testimony, and DOT descriptions to “paint a full picture of [the claimant’s] past

relevant work.”); Waldrop v. Comm’r of Soc. Sec., 379 F. App’x 948, 953 (11th Cir. 2010)

(“[A]n ALJ may properly consider information in the DOT and a VE’s testimony in

determining whether a claimant can still perform her past relevant work.”); Savor v.

Shalala, 868 F. Supp. 1363, 1365 (M.D. Fla. 1994) (“[I]t is clear that the ALJ did
                                            16
       Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 17 of 29




determine the physical demands of the Plaintiff’s past work and her ability to perform

that work in light of her impairment. The ALJ accomplished this by eliciting the

opinion of a vocational expert.”).

      Kitchens submitted a Work History Report on July 27, 2016, listing five jobs he

held between 1999 and 2016. For the first job, which involved rehabilitation therapy

at a health care facility between 1999 and 2002, Kitchens described working eight to ten

hours a day, six days a week. He swept, mopped, buffed floors and hallways, and

assisted with other departments such as laundry and housekeeping. He used machines,

tools, and equipment, and he wrote reports, but he did not employ any technical

knowledge or skills. He walked and/or stood for eight hours each day, but he never

sat, climbed, stooped, knelt, crouched, crawled, handled, or reached. He would write,

type, or handle small objects one hour each day. He frequently lifted less than ten

pounds, and he never lifted more than ten pounds.          He spent one hour a day

supervising up to 18 people. He acted as a lead worker, but he did not hire and fire

employees.

      For the second job, which involved automotive inspection at MS Logistics

between 2007 and 2011, Kitchens described working five to six hours a day on varying

days of the week. He used machines, tools, and equipment, but he did not employ

technical knowledge or skills, and he did not write reports. He stood six to eight hours

each day, reached one hour each day, and handled, grabbed, or grasped large objects
                                          17
       Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 18 of 29




one hour each day. He never walked, climbed, stooped, knelt, crouched, or crawled.

He frequently lifted ten pounds, and he never lifted more than 20 pounds. He did not

supervise other workers or act as a lead worker.

      For the third job, which involved grocery store stocking at Save-A-Lot between

2009 and 2011, Kitchens described working four hours a day and approximately 15-23

hours a week. He assisted customers as needed, gathered carts, swept, and mopped.

He did not use machines, tools, or equipment; employ technical knowledge or skills; or

write reports. He walked and/or stood for six hours a day; crouched and crawled for

one hour a day; and never sat, climbed, stooped, knelt, handled, grabbed, grasped,

reached, wrote, typed, or handled small objects. He frequently lifted 25 pounds, and

he never lifted more than 20 pounds. He did not supervise other workers or act as a

lead worker.

      For the fourth job, which involved janitorial work at Gadsden Regional Medical

Center between 2011 and 2013, Kitchens described working eight hours a day, five to

six days a week. He swept, mopped, and buffed floors and hallways. He wrote down

his activities on a sheet of paper. He used machines, tools, and equipment, but he did

not employ technical knowledge or skills. He walked and/or stood six to seven hours

a day; sat one to two hours a day; wrote, typed, or handled small objects one to two

hours a day; stooped one hour a day; and never climbed, knelt, crouched, crawled,

handled, grabbed, grasped, or reached. He frequently lifted ten pounds, but he never
                                          18
       Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 19 of 29




lifted more than 20 pounds. He did not supervise other workers or act as a lead

worker.

      For the fifth job, which involved stocking and labor at a convenience store

between 2014 and 2016, Kitchens described working two hours a day, seven days a

week. He attempted to communicate with customers to assist with their shopping

needs, and he also performed stocking and cleaning duties. He did not write reports

or use machines, tools, or equipment, but he did employ unspecified technical

knowledge or skills. Despite stating that he worked only two hours a day, Kitchens

indicated he walked and stood for eight hours each day, sat for two hours each day,

handled small and large objects one hour each day, occasionally stooped, and never

climbed, knelt, crouched, or crawled.   He also inconsistently stated that he frequently

lifted 25 pounds, but he never lifted more than 20 pounds. He did not supervise other

workers or act as a lead worker. (Tr. 248-55).

      During the administrative hearing, the ALJ ensured that the vocational expert

possessed all the information she needed to assess Kitchens’s past relevant work. (Tr.

57-58). The vocational expert recognized Kitchens’s past work as a floor waxer and

stock clerk, and she provided DOT classifications for both positions. She also testified

that a person with the residual functional capacity the ALJ identified could perform

Kilpatrick’s past work as a floor waxer. (Tr. 65-66). The ALJ then relied upon his

own residual functional capacity finding and the vocational expert’s testimony to
                                          19
         Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 20 of 29




determine that Kitchens could perform his past relevant work as a floor technician.

(Tr. 19). 2

        Kitchens’s briefs fail to identify any particular requirement of his past relevant

work that the ALJ overlooked, and he has not challenged the qualifications or testimony

of the vocational expert. Because the ALJ relied upon Kitchens’s own work reports,

the vocational expert’s testimony, and the DOT classifications, the court finds that he

obtained sufficient information to determine whether Kitchens possessed the residual

functional capacity to perform his past relevant work.

III.    The ALJ Properly Relied Upon the Vocational Expert’s Testimony

        Next, Kitchens argues that the ALJ did not base his decision on substantial

evidence because he did not include all of Kitchens’s impairments in the hypothetical

question he posed to the vocational expert. “In order for a vocational expert’s

testimony to constitute substantial evidence, the ALJ must pose a hypothetical question

which comprises all of the claimant’s impairments.” Forrester v. Comm’r of Soc. Sec., 455

F. App’x 899, 903 (11th Cir. 2012) (quoting Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th

Cir. 2002)). However, “the ALJ is not required to include findings in the hypothetical




2
 The Vocational Expert used the term “floor waxer,” but the ALJ used the term “floor technician.”
Kitchens has not argued that any material difference exists between the two titles; accordingly, the
court will consider them interchangeably.
                                                20
       Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 21 of 29




that the ALJ has found to be unsupported.” Id. (quoting Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1161 (11th Cir. 2004)).

      The ALJ’s hypothetical question to the vocational expert mirrored his residual

functional capacity finding. Kitchens complains that the hypothetical question did not

include Dr. Fleming’s finding that Kitchens could not respond appropriately to

supervision, co-workers, or work pressures; yet, as determined, the ALJ properly

rejected that finding. Thus, the ALJ did not need to include Dr. Fleming’s finding in

his hypothetical question. See Crawford, 363 F.3d at 1161. Kitchens also complains

that the ALJ did not include any exertional limitations, but he does not identify what

limitations the ALJ omitted, and the court cannot discern from the record any exertional

limitations that would change the disability finding.

      Accordingly, the court concludes the ALJ included all of Kitchens’s impairments

in the hypothetical question to the vocational expert, and he properly relied on the

vocational expert’s testimony.

IV.   The Appeals Council Properly Denied Review and Did Not Err in Failing
      to Consider Additional Evidence

      Kitchens next argues that the Appeals Council improperly denied review in light

of new evidence presented after the administrative decision. Because the new evidence

did not present a reasonable probability of changing the administrative result, the court

disagrees.

                                           21
       Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 22 of 29




       Generally, a claimant may present new evidence at each stage of the

administrative process. Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1261 (11th

Cir. 2007) (citing 20 C.F.R. § 404.900(b)). The Appeals Council retains discretion to

decline review of an ALJ’s denial of benefits. See 20 C.F.R. § 404.970(b). However, the

Appeals Council must consider new, material, and chronologically relevant evidence.

Ingram, 496 F.3d at 1261 (citing 20 C.F.R. § 404.970(b)). The new evidence is material

if it is relevant and probative “so that there is a reasonable possibility that it would

change the administrative result.” Hyde v. Bowen, 823 F.2d 456, 459 (11th Cir. 1987)

(citations omitted). The evidence is chronologically relevant if it “relates to the period

on or before the date of the [ALJ] hearing decision.” 20 C.F.R. § 404.970(a)(5); see also

Keeton v. Dep’t of Health & Human Servcs., 21 F.3d 1064, 1066 (11th Cir. 1994) (holding

that the Appeals Council must evaluate the entire record, including the new and material

evidence submitted if it relates to the period on or before the date of the ALJ hearing

decision). The court must consider whether the new evidence submitted to the

Appeals Council renders the ALJ’s decision erroneous by undermining the substantial

evidence supporting the ALJ’s decision. See Mitchell v. Comm’r of Soc. Sec., 771 F. 3d 780,

785 (11th Cir. 2014).

       On January 18, 2019, after the ALJ denied Kitchens’s claim for benefits,

Kitchens submitted an affidavit from his friend Ellen Young Akin, who stated:


                                            22
Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 23 of 29




       My husband and I have known Lanny Kitchens since
approximately 2005. He rented a room from a friend of ours after his
grandmother passed away. According to Lanny, his uncles gave him
several hours to vacate her house and he had nowhere to go.

      Lanny stated that when he was about 5, his mother drove him to
within 4 or 5 blocks of his grandmother’s home, put him out of the car
with a small sack of his belongings and told him to walk to his
grandmother’s. His sister remained in the car. He did not see his
mother or sister again until he was much older.

       As long as I have known Lanny, he has lacked social skills and does
not interact well with others. Also, in a split second he can go from being
in a good mood to turning very angry and belligerent. He often lives in
a fantasy world, thinking odd jobs he does for random people are actual
jobs. Once, someone bought him a meal because Lanny swept their
parking lot. Lanny was furious because the person assumed he needed
food more than money.

       Once my health started declining (I will turn 70 in May), and his
anger increased, I had to greatly limit what I did for Lanny. I understand
the anger. I know it is extremely frustrating to live “on the streets,” no
mater what the weather, and to depend on charity for meals, clothing, and
money.

       I taught school for 30 years and have 3 degrees (AA and MS in
Early Childhood Education, and BS in Elementary Education). I was
required to take several Special Education courses and I have attended
numerous Special Education/Special Needs workshops. One of the
major components of Alabama Early Childhood classes is learning to
recognize children with special needs as early as possible. Although I did
not know Lanny Kitchens when he was a child, I see signs of him having
Manic Depression and Bipolar characteristics, as well as having feelings of
abandonment.

       Even if Lanny recognized that he had a problem, he would have
difficulties seeing a doctor on a regular basis. Lanny has no income, no
home, no car, no cell phone. I wish that I could provide assistance to

                                    23
           Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 24 of 29




       him, but I am now a caregiver for my husband and in poor condition
       myself.

              Even if Lanny had clean clothes, he has no place to keep them and
       no place to shower on a regular basis. He has so much pride that he
       doesn’t want others to know of the miserable conditions he lives in.
       Because his personality can change in a split second, he has few, if any,
       friends. Every time I see Lanny, he is a little worse, mentally and
       physically. He limps when he walks and it is obvious that he is in pain.
       His moods can change in seconds. Not only has he been abandoned by
       his family and friends, now his country has abandoned him.

(Tr. 32-33).

       In denying Kitchens’s request for review, the Appeals Council stated:

              You submitted a statement from Ellen Young Akin dated January
       18th, 2019. The Administrative Law Judge decided your case through
       September 19, 2018. This additional evidence does not relate to the
       period at issue. Therefore, it does not affect the decision about whether
       you were disabled beginning on or about September 19, 2018.

(Tr. 2).

       Akin’s affidavit unquestionably is “new,” in the sense that it did not exist before

the ALJ’s decision. Moreover, even though Akin did not execute the affidavit until

approximately four months after the ALJ’s decision, it still bears some chronological

relevance because it contains some information that relates to the period on or before

the decision. Akin stated she had known Kitchens since 2006, and she described the

long-term state of his mental health condition, not just his current state on the date of

the affidavit. See Hunter v. Soc. Sec. Admin., Comm’r, 705 F. App’x 936, 939-40 (11th Cir.

2017) (holding that new evidence dating after the ALJ’s decision can still be
                                           24
        Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 25 of 29




chronologically relevant if it contains information relating to the time period before the

decision).

       Even so, the Appeals Council did not err in failing to consider Akin’s affidavit

because no reasonable possibility existed that it would change the administrative result.

Pursuant to the regulations, in addition to evidence from acceptable medical sources,

the ALJ “may also use evidence from other sources to show the severity” of the

claimant’s impairment and how it affects his ability to work. 20 C.F.R. §§ 404.1513(d),

416.913(d).3 SSR 06-3p states:

              In considering evidence from “non-medical sources” who have not
       seen the individual in a professional capacity in connection with their
       impairments, such as spouses, parents, friends, and neighbors, it would be
       appropriate to consider such factors as the nature and extent of the
       relationship, whether the evidence is consistent with other evidence, and
       any other factors that tend to support or refute the evidence.

              Since there is a requirement to consider all relevant evidence in an
       individual’s case record, the case record should reflect the consideration
       of opinions from medical sources who are not “acceptable medical
       sources” and from “non-medical sources” who have seen the claimant in
       their professional capacity. Although there is a distinction between what
       an adjudicator must consider and what the adjudicator must explain in the
       disability determination or decision, the adjudicator generally should
       explain the weight given the opinions from these “other sources,” or
       otherwise ensure that the discussion of the evidence in the determination
       or decision allows a claimant or subsequent reviewer to follow the
       adjudicator’s reasoning, when such opinions may have an effect on the
       outcome of the case.
3
  The Commissioner revised its regulations regarding the consideration of medical and other sources
for all claims filed after March 27, 2017. See 82 FR 5844-01, 2017 WL 168819 (Jan. 18, 2017).
Because Kitchens filed his claim for benefits before March 27, 2017, the previous version of the
regulation governs.
                                                25
        Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 26 of 29




SSR 06-3p, 2006 WL 2329939, at *6.4

       “The ALJ has a duty to make clear the weight accorded to each item of evidence

and the reasons for the decision so that a reviewing court will be able to determine

whether the ultimate decision is based on substantial evidence.” Freeman v. Barnhart, 220

F. App’x 957, 959-60 (11th Cir. 2007) (citing Cowart v. Schweiker, 662 F.2d 731, 735 (11th

Cir. 1981)). This includes lay testimony from friends and family members. See De

Olazabal v. Soc. Sec. Admin., Comm’r, 579 F. App’x 827, 832 (11th Cir. 2014) (citing 20

C.F.R. § 404.1513(d); SSR 06-3p).

       As an initial matter, the applicable regulations deem Ms. Akin an “other source,”

as defined by 20 C.F.R. §§ 404.1513(d) and 416.913(d). Accordingly, the evaluator may

use her statement “to show the severity of [Kitchens’s] impairment(s) and how it affects

his ability to work”; however, such evidence may not establish the existence of a

medically determinable impairment. 20 C.F.R. § 404.1513(d); see also SSR 06-3p, 2006

WL 2329939 (Aug. 9, 2006). Rather, the record must contain evidence from an

“acceptable medical source” for this purpose.

       However, “other sources” may possess special knowledge about an individual

and may provide insight into the severity of his impairments and how they affect the

4
  The Commissioner rescinded SSR 06-03p effective March 27, 2017. However, because Kitchens
filed his application for benefits in 2016, the ruling in effect at that time governs the analysis. See
Rescission of Soc. Sec. Rulings 96–2p, 96–5p, and 06–3p, SSR 96–2p, 2017 WL 3928298 (Mar. 27,
2017).
                                                   26
         Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 27 of 29




individual’s ability to function. The weight accorded such evidence will vary according

to the particular facts of the case; the source of the opinion, including that source’s

qualifications; the opinion subject matter; and many other factors. SSR 06-03p. The

rules do not require the ALJ to accord any particular weight to evidence from “other

sources.” See McMahon v. Comm’r Soc. Sec. Admin., 583 F. App’x 886, 891-92 (11th Cir.

2014).

         The statement Ms. Akin submitted to the Appeals Council was her third. She

submitted two statements prior to the ALJ’s decision. On May 7, 2018, she attested:

                I was told by several of Lanny’s relatives that he was abandoned by
         his parents as a small child, diagnosed as bipolar, but his grandmother who
         took him in could not afford treatment or medication. During the past
         20 years, I have seen Lanny’s mental health decline. He no longer
         showers or changes clothes. He has become extremely irrational and
         considers any “odd job” for a few dollars that he does, as gainful
         employment. He no longer trusts people, has a difficult time focusing on
         a conversation, has unrealistic views of many things and is extremely
         uncomfortable in group situations. His comprehension is poor, he
         accomplishes very little, and becomes very irrational over extremely minor
         things. Judging from his gait when he walks, he has back trouble and he
         often complains of pain in his back, neck, and legs.

(Tr. 285).

         On June 1, 2018, Akin attested:

                I have known Lanny Kitchens for the last 8 years. In 2017 I lived
         close to Mr. Kitchens and saw him on a regular basis. In 2018 I probably
         saw him once every two or three months.

                I also knew him in 2012 when he was working. I would take him
         to different places to apply for jobs after he lost his job.
                                             27
        Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 28 of 29




              As long as I have known Mr. Kitchens he has always had mental
       problems. He has difficulty getting along with people. On the one hand
       he can be a very friendly person but he is always suspicious and distrustful
       of people and he believes that people are out to get him. Those attitudes
       have interfered with his ability to work. I have tried to help Mr. Kitchens
       in numerous ways, but when I am with him he has complained about his
       back pain. However, clearly his primary problem is his mental condition.
       He told me that he went to CED Mental Health but they said that they
       could not help him.

              When he would go in for a job interview he would come out and
       be highly critical of the personnel and complain that they did not seem to
       trust him and they were not running the shop right.

              I know Mr. Kitchens wants to work but it is obvious to me that he
       is not able to work on a sustained basis because of his mental problems
       and his paranoia and his inability to get along with people. His mental
       condition is getting increasingly worse.

(Tr. 293).

       The ALJ considered both of Ms. Akin’s previous statements, stating:

       I note that [Kitchens’s] friend, who provided a 3rd party statement, as
       noted above, is not medically trained to make exacting observations as to
       dates, frequencies, types, and degrees of medical signs and symptoms, or
       of the frequency or intensity of unusual moods and mannerisms.
       Moreover, by virtue of her relationship with [Kitchens], she cannot be
       considered a strictly disinterested third party witness, whose reports of
       restriction in functioning would not tend to be discolored by affection for
       [Kitchens] and a natural tendency to agree with the symptoms and
       limitations [Kitchens] alleges.      Taking all of these factors into
       consideration, including the extent to which her statement is consistent
       with other evidence, as well as other factors that tend to support or refute
       the evidence, the undersigned affords her opinions and observations only
       partial weight.

(Tr. 17).
                                           28
       Case 4:19-cv-01846-HNJ Document 16 Filed 12/29/20 Page 29 of 29




      Kitchens did not challenge the ALJ’s consideration of Ms. Akin’s first two

statements, and the court finds the ALJ considered those statements in accordance with

the requirements of SSR 06-3p and the case law cited above. Ms. Akin’s third

statement does not add any materially different information. Therefore, if the ALJ

properly afforded the first two statements only partial weight, the Appeals Council

could also properly afford the third statement only partial weight. Nothing in Ms.

Akin’s third statement could reasonably change the outcome of the administrative

decision. Accordingly, the ALJ did not err in denying review and refusing to consider

Ms. Akin’s third statement.

                                   CONCLUSION

      For the foregoing reasons, the court AFFIRMS the Commissioner’s decision.

The court will enter a separate final judgment.

      DONE this 29th day of December, 2020.



                                                  ____________________________________
                                                  HERMAN N. JOHNSON, JR.
                                                  UNITED STATES MAGISTRATE JUDGE




                                           29
